DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

 Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2006/0257492 A1).
Wen disclosed an injectable composition [0007-0009] for the regeneration of hard tissues [abstract] (e.g., bone regeneration taught at [0004]), comprising a cross-linked hydrogel [0008, 0055-0059] fabricated as three-dimensional shaped pieces [0052]. Incorporated therein said composition were calcium phosphate particles [abstract, claims] sized about 1-10 micrometers [0045]. The composition was delivered to a target region, in a subject, as a suspension or fluid, combined with water or other physiologically relevant fluid, to produce an injectable suspension [0054]. 
Wen did not appear to explicitly disclose the size of the hydrogel. However, the composition was formulated as in injectable, where Wen disclosed [0025] that sizes (e.g., of biomimetic apatite particles) suitable for injection are less than about 100 micrometers.
Furthermore, as per Wen [0062-0064], one skilled in the art will appreciate that the volume or dimensions of the hydrogel can be selected as desired (e.g., as desired by the implantation region or environment). As such, the hydrogel can be mixed with an amount of water or physiologically compatible buffer, wherein the said amounts of water/buffer can be selected as desired (e.g., to form an injectable with a desired consistency).
The instant claim 1 recites cross-linked hydrogel chunks having a mean diameter of less than 1000 µm; mineral particles having a mean diameter of less than 10 µm; an amount of mineral particles at less than 20 % by weight of the first phase.
The instant claim 2 recites mineral particles having a mean diameter of less than 5 µm. 
The instant claim 5 recites cross-linked hydrogel chunks having a mean diameter from 50 to 500 µm.
The instant claim 20 recites a volume ratio of the first phase to the second phase in a range of 3:1 to 19:1.
The instant claim 23 recites mineral particles having a mean diameter of from 50 nm to 5 µm.
Wen disclosed injectable hydrogel pieces sized for injection, where suitable injection sizes were taught at less than 100 micrometers. Wen further disclosed calcium phosphate particles sized about 1-10 micrometers. Amounts of ingredients were determined by the skilled artisan, as desired for an optimal composition.
The prior art disclosed compositions containing cross-linked hydrogel pieces having mineral particles incorporated therein [abstract, claims ¶s 0055-0059]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Further regarding claims 2 and claims 3-4 and 22, the said claims are rendered prima facie obvious because Wen disclosed a suspension [claim 1, ¶0054] of calcium phosphate particles (e.g., monocalcium phosphate monohydrate taught at [claim 3]), sized about 1-10 micrometers, as discussed. The particles comprised a therapeutic agent (e.g., bisphosphonate at ¶0034]) incorporated on or within the particles [claim 1].
Claim 8 is rendered prima facie obvious because Wen disclosed polysaccharides [0055] and chitosan [0061].
Claim 21 is rendered prima facie obvious because Wen did not disclose a hyaluronidase inhibitor as a required ingredient.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Declaration of Dr. Pioletti, pursuant to 37 C.F.R. 1.132, has been fully considered, but it is not persuasive.

Declarant/Applicant argued that: Wen does not suggest providing an injectable formulation as instantly claimed; Wen failed to suggest a two phase composition, as claimed
The Examiner disagrees. Wen disclosed: injectable [0007-0009, 0054, 0063, 0077, claims 13-14 and 16] cross-linked hydrogel (e.g., 1st phase) [claims 15-16, 0038, 0055-0059, 0061-0062] formulations with water as a carrier medium (e.g., 2nd phase) [0054]. The hydrogel was fabricated as 3D pieces [0052], and incorporated therein were calcium phosphate particles, sized 1-10 µm (e.g., mineral particles) [abstract, claims, 0045].
Wen did not appear to explicitly disclose the size of the hydrogel. However, the composition was formulated as in injectable, where Wen disclosed [0025] that sizes (e.g., of biomimetic apatite particles) suitable for injection are less than about 100 micrometers. 
Furthermore, as per Wen [0062-0064], one skilled in the art will appreciate that the volume or dimensions of the hydrogel can be selected as desired (e.g., as desired by the implantation region or environment). As such, the hydrogel can be mixed with an amount of water or physiologically compatible buffer, wherein the said amounts of water/buffer can be selected as desired (e.g., to form an injectable with a desired consistency).
Wen is not considered patentably distinct from the claimed invention.

Declarant/Applicant argued that: since Wen supports several alternative forms for the composition without a specific preference of structure, Wen teaches against envisioning a preferred form; Wen does not teach a specifically preferred therapeutic agent among the large lists disclosed therein.
The Examiner responds that the 35 U.S.C. 103 rejection was over Wen’s broad disclosure, instead of preferred embodiments. Wen is relevant as prior art for all that it contains. The Examiner also notes that since nonpreferred and alternative embodiments also constitute prior art, Wen is neither required to disclose a preferred form, nor a preferred therapeutic agent.

Declarant argued that: Wen’s mentioning of the adjustment of the volume or dimensions of the hydrogel refers to the dimensioning of the final composition to the cavity to be filled; Wen does not suggest or envision chopping a hydrogel into chunks as claimed, and formulating them into an injectable composition.
The Examiner responds that chopping a hydrogel into chunks is not currently claimed, as the claimed invention is drawn to a composition comprising chunks, rather than to methods of obtaining chunks. It is noted that the originally filed Specification [0050] does not define the word “chunks”, and only alludes to extrusion of the cross-linked hydrogel to obtain even sizes. 
As per the original disclosure [0050], the chunk size is chosen based on the size of the needle/cannula (e.g., used for the injection of the final material), and the structure (e.g., of the targeted bone region). This appears as similar to what the Declarant is using to argue against the teachings of Wen. In this respect, Wen does not appear distinct from the claimed invention.

Applicant argued that the fact that Wen discloses a suspension that is injectable does not provide an enabling teaching as to how to proceed with such a combination (e.g., bioactive composition suspended in a water carrier), nor a reasonable expectation of success.
The Examiner responds that Wen is presumed to be operable/enabling for all that it teaches. The burden is on the Applicant to provide facts rebutting the presumption of Wen’s operability. MPEP 2121 I.

Declarant/Applicant argued that the claimed hydrogel chunks play an important role in the cellularization, vascularization and the laying down of new bone, which is allegedly unexpected. Declarant cited in vivo experiments (Annex A) in support of these arguments.
The Examiner disagrees. The materials used in the Declarant’s study were nano-hydroxyapatite particles, incorporated into a crosslinked hydrogel. For the purposes of argument only, and not as a basis for rejection, the Examiner cites Kattimani et al (Bone and Tissue Regeneration Insights, 2016:7, 9-19).
Kattimani evidences [abstract; page 9, last ¶, bridging to page 10; page 11, 4th ¶] that hydroxyapatite (HA) is an essential, well-known, element required for bone regeneration in vivo and in vitro. Nanostructured HA plays an important role in the construction of calcified tissues. The nanostructured material has the ability to attach biological molecules, such as proteins, which can be used as functional materials in many aspects; and, the capability of synthesizing controlled structures of apatite, to simulate the basic structure of bone and other calcified tissues. 
In biological systems, HA occurs as the principal inorganic constituent of normal (bone, teeth, fish enameloid, and some species of shells) and pathological (dental and urinary calculus and stones) calcifications, and is used as a bone substitute because of its chemical similarities with the natural bone. HA has been widely used as an artificial bone substitute because of its favorable biological properties, which include biocompatibility, bioaffinity, bioactivity, osteoconduction, osteointegration, and osteoinduction. When implanted, newly formed bone binds directly to HA through a carbonated calcium deficient apatite layer at the bone–implant interface. The HA surface supports osteoblastic cell adhesion, growth, and differentiation, and new bone is subsequently deposited [page 10, 1st ¶].
It is expected, rather than unexpected, that nanohydroxyapatite regenerates bone, as evidenced by Kattimani.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2006/0257492 A1), in view of Fujishiro et al (J Chem Tech Biotechnol, 1993, 57, 349-353).
The 35 U.S.C. 103 rejection over Wen was previously discussed.
Additionally, Wen disclosed hydroxyapatite mineral particles [claim 3]. As per Wen 0051, 0055, 0062, 0065], the disclosed bioactive composition was implanted into a subject, wherein the said implant promoted bone healing.
However, Wen was silent needle shaped particles, as recited in claim 12.
Nonetheless, Fujishiro taught that needle-like hydroxyapatite particles are desirable in implantable devices, because needle-like particles improve the fracture strength and fracture toughness of the said devices [page 349, 1st paragraph].
Since Wen taught implantable devices comprising hydroxyapatite, it would have been prima facie obvious to one of ordinary skill in the art to include, within Wen, needle-like hydroxyapatite, as taught by Fujishiro. An ordinarily skilled artisan would have been so motivated, because needle-like particles improve the fracture strength and fracture toughness of implants, as taught by Fujishiro [Fujishiro; page 349, 1st paragraph].

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Applicant argued that Fujishiro fails to remedy the deficiencies of Wen.
The Examiner disagrees. Wen was deficient a teaching of needle shaped particles. Fujishiro taught the desirability of needle-like hydroxyapatite, and in this respect, remedies the deficiencies of Wen.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612